Judgment was entered in the Supreme Court,
Per Curiam.
The petition in this case was for a legacy to be paid by John Lighthill, a devisee under George Lighthill’s will and charged upon his devise. The petitioner having contested the will of George Lighthill necessarily attacked the very deyise upon which her legacy rested. It is evident John Lighthill was thereby prevented from safely paying the legacy until Mrs. Yandergrift’s litigation came to an end. He, however, tendered payment, thereby evincing his willingness and readiness to pay the legacy, if she would accept it. But her contest against the will was a refusal of the legacy. Her own act therefore prevented the running of interest, until she made a demand for the legacy, and thereby evinced her willingness to accept it. The petition for payment is the only demand in evidence, and hence the court was clearly right in refusing interest from the time of the tender until the time of fling the petition.
Decree affirmed with costs and the appeal dismissed.